Opinion after Remandment.
We are unable, from a careful reading of the testimony, and hence unwilling, to say that there was more than the "smallest trace" — "the least particle" — of testimony in this case pointing to the guilt of appellant.
It results that, according to the opinion of the Supreme Court on certiorari, we must hold, as we hereby do, that it was error to refuse to appellant his duly requested written affirmative charge, etc. Code 1923, § 7318.
The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.